           Case 1:20-cv-03467-CM Document 2 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JO ANNA CANZONERI McCORMICK,
                              Plaintiff,                       1:20-CV-3467 (CM)
                    -against-                                  ORDER OF DISMISSAL
TRIBUNE COMPANY, a business entity, et al.,                    UNDER 28 U.S.C. § 1651

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        On December 8, 2011, District Judge Loretta A. Preska of this Court barred Plaintiff from

filing any new civil action in this Court in forma pauperis (IFP) without first obtaining from the

Court leave to file. Canzoneri v. Tribune, A Business Entity, ECF 1:11-CV-6614, 6 (S.D.N.Y.

Dec. 8, 2011). On April 30, 2020, the Court received Plaintiff’s complaint commencing the

present pro se action. And while Plaintiff has not filed an application to proceed IFP, she has also

not paid the relevant fees to bring this action. In addition, Plaintiff has not sought leave to file

this action. The Court therefore dismisses this action without prejudice because of Plaintiff’s

failure to comply with Judge Preska’s December 8, 2011 order in Canzoneri, ECF 1:11-CV-6614.

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal

from this order would not be taken in good faith and therefore IFP status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    May 8, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
